Title: Editorial Note
From: 
To: 


            In composing his response to Peter H. Wendover’s letter of 30 Jan. 1815, Jefferson completed a draft that criticized the discussion of public affairs from the pulpit by religious leaders. Realizing the controversial nature of what he had written and being unable to count on the discretion of its intended recipient, with whom he had not corresponded previously, Jefferson wrote a briefer and much less revealing version. After mailing the latter to Wendover, he took the comparatively unusual step of retaining both copies among his papers. Their intrinsic interest is so great that both the draft and the final version are printed in full below.


          